                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION



CRYSTAL G. NEWSOM                                                                 PLAINTIFF

v.                                  Case No. 2:18-CV-2079

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration                                                    DEFENDANT



                                           ORDER

       The Court has received proposed findings and recommendations (Doc. 15) from Chief

United States Magistrate Judge Erin L. Wiedemann. There have been no objections. After careful

review, the Court concludes that the findings and recommendations should be, and hereby are,

approved and adopted as this Court’s findings in all respects in their entirety. Judgment will be

entered accordingly.

       IT IS SO ORDERED this 19th day of April, 2019.



                                            /s/P. K. Holmes, III
                                            P. K. HOLMES, III
                                            U.S. DISTRICT JUDGE
